NUMBER 13-13-00190-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ALBERT RODRIGUEZ MEDELLIN,                                                     Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 207th District Court
                          of ComalCounty, Texas.



                  ORDER TO FILE APPELLATE BRIEF
                Before Justices Garza, Benavides, and Perkes
                              Order Per Curiam

       This cause is before the Court on appellant's fifth motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on August 22, 2013, and this

Court has previously granted appellant four extensions for the filing of appellant’s brief in

this cause. On February 4, 2014, a supplemental record was filed and this Court granted
appellant until March 3, 2014 to file the brief.

       The Court, having fully examined and considered appellant's fifth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's fifth motion for extension of time to

file the brief should be granted with order. The Court, however, looks with disfavor upon

the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's fifth motion for extension of time to file the brief is GRANTED, and the

Honorable Larry Warner, counsel for appellant, is ORDERED to file the appellate brief

with this Court on or before April 25, 2014. Further motions for extension of time will not

be favorably entertained by the Court.

       The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Larry Warner by certified mail, return receipt requested.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of April, 2014.




                                              2